'FILED
                                                          COURT OF APPEALS DWI
                                                           STATE OF WASHINUON
                                                          2018 APR 30 AM 8:33



     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                          No. 77359-3-1
            Respondent,
                                          DIVISION ONE
      V.

MONTLAKE LLC, a Washington ;
limited liability company; STELTER        UNPUBLISHED OPINION
MONTLAKE LLC, a Washington limited
liability company; BTF ENTERPRISES,
INC., a Washington corporation;
T-MOBILE USA, INC., MONTLAKE
COMMUNITY CLUB,
                                      )
            Appellants,               )
                                      )
SCOTT IVERSON & BTF                   )
ENTERPRISES, INC. dba        Montlake )
Boulevard Market; HORST KIESSLING,)
dba Hop in Christmas Trees; ANGELA )
ROSE STERLING dba Montlakel           )
Espresso; STC FIVE LLC, a Delaware )
limited liability company; CROWN
CASTLE USA, INC., a Pennsylvania
corporation; GLOBAL SIGNAL
ACQUISITIONS III LLC, a Delaware
limited liability company; NEW
CINGULAR WIRELESS PCS, LLC, a
Delaware limited liability company;
SEATTLE SMSA LIMITED
PARTNERSHIP, a Delaware limited       )
partnership dba    Verizon Wireless;  )
SPRINT SPECTRUM L.P., a Delaware )
limited partnership; and KING         )   FILED: April 30, 2018
COUNTY,                               )
                                      )
                 Defendants.          )
                                      )
No: 77359-3-1/ 2


       LEACH, J. — The Montlake Community Club (MCC) and the owners and

lessees of three lots (Montlake) appeal the trial court's order of public use and

necessity and two related orders They challenge the adequacy of the project's

environmental assessment, the necessity of taking these three lots, compliance

with legislative direction, and the, authority of the individual who selected these

properties for taking. Because ;substantial evidence supports the trial court's

factual findings and those findings support its legal conclusions, we affirm.

                                      FACTS

       In 2006, the legislature provided the Washington State Department of

Transportation (WSDOT) with directions for several "Mega-Projects," including

the SR 520 Bridge Replacement and HOV1 Program ("Project").2 This Project

involves the replacement of a floating bridge across Lake Washington spanning

from Medina to Montlake. WSDOT divided the project into segments and named

the final construction segment ;the Rest of the West.         It extends from the

Montlake area to 1-5.
                                  1
       As the first step of a two-step process to construct the Rest of the West,

WSDOT will build the Montlake!Phase. This extends from the floating bridge

       I High occupancy vehicle lane.
       2 RCW 47.01.380, .390, 'former .405. The legislature repealed former
RCW 47.01.405 in 2017. LAWS OF 2017, 3d Spec. Sess., ch. 25 § 39. Former
RCW 47.01.405 required the office of financial management to hire a mediator to
develop an SR 520 project impact plan. It required the mediator to provide
periodic reports to the joint transportation committee and the governor and
submit a final project plan by December 1, 2008.
                                       -2-
No. 77359-3-1/ 3


structure to the Montlake neighborhood. This case involves WSDOT's effort to

condemn three lots located in a small commercial district at the southwest corner

of Montlake Boulevard and SR 520: the Montlake 76 Gas Station with T-Mobile's

wireless facility located on the roOf, the Montlake Boulevard Market (Market), and

a vacant parking lot ("Properties").

       The Project requires that WSDOT work in cooperation with the Federal

                            : To comply with the National Environmental
Highway Administration (FHWA)

Policy Act (NEPA),3 and the !Washington State Environmental Policy Act

(SEPA),4 FHWA published the Final Environmental Impact Statement (FEIS) for

the Project in June 2011. In August 2011, FHWA issued its Record of Decision

(ROD)describing the Project's Selected Alternative.

       During construction, WSDOT made design changes that differed from the

Selected Alternative. These changes included WSDOT's decision to acquire, but

not condemn, the Properties. Federal regulations interpreting NEPA require that

an agency provide a supplemental environmental impact statement (EIS)

whenever it makes changes that would result in "significant environmental

impacts" not evaluated in the FEIS.5

       In October 2016, FHWA and WSDOT prepared a Reevaluation

incorporating the design changes. Because the Reevaluation concluded that

       3 42 U.S.C. § 4321.
       4 Ch. 43.21C RCW.
       5 23 C.F.R. § 771.130(a)(1).
                                       -3-
No. 77359-3-1 /4


these changes would not result in significant environmental impacts not

evaluated in the FEIS, WSDOT and FHWA did not issue a supplemental EIS.

Neither Montlake nor MCC contests the sufficiency of any NEPA required

document, including the Reevaluation.

      On May 16, 2017, WSDOT filed a lawsuit seeking to condemn the

Properties. On May 19, 2017, it filed a motion for an order adjudicating public

use and necessity (PUN). In June 2017, Montlake asked for oral argument and

live witness testimony with cross-examination at the hearing on WSDOT's PUN

motion. In July 2017, the trial court granted MCC's request to intervene. After a

hearing, the trial court granted WSDOT's PUN motion and entered two related

orders addressing an environmental issue and the authority of the program

administrator. Montlake and MCC appeal all three orders.

                                  ANALYSIS

      "The power of eminent domain is an inherent attribute of sovereignty."6

Our state constitution limits this power and requires that a court decide if the

contemplated use is really publiC.7 The condemning authority bears the burden

of proving public use and necessity.8       It must prove (1) the use of the




      6  Pub. Util. Dist. No. 2 of Grant County v. N. Am. Foreign Trade Zone
Indus., LLC, 159 Wn.2d 555, 565; 151 P.3d 176(2007)(NAFTZI).
       7 Miller v. City of Tacoma,61 Wn.2d 374, 382-83, 378, P.2d 464 (1963).
       8 NAFTZI, 159 Wn.2d at 566.
                                       -4-
No. 77359-3-1 / 5


appropriated property is public, (2) the public interest requires this public use,

and (3) condemning the property is necessary for the public interest.9

      The need for the property does not have to be "absolute, or indispensable,

or immediate" but must be "[r]easonabl[y] necess[ary] for use in a reasonable

time."19 "A declaration of necessity by a legislative body is 'conclusive" unless

the challenger meets its burden to show "proof of actual fraud or arbitrary and

capricious conduct, as would constitute constructive fraud."'" "'To establish

constructive fraud [the challenger] must show willful and unreasoned action

without consideration and regard for facts or circumstances."12

      Here, Montlake and MCC challenge the trial court's decision that

condemnation of the Properties is reasonably necessary for the construction of

the Project on four grounds:

      1. The trial court and WSDOT did not adequately consider the

          environmental impacts Of the Project;

      2. Taking the Properties is not reasonably necessary to build the Project;




      9 HTK Mgmt., LLC v. Seattle Popular Monorail Auth., 155 Wn. 2d 612,
629, 121 P.3d 1166 (2005).
      10 City of Tacoma v. Welcker, 65 Wn.2d 677, 684, 399 P.2d 330(1965).
      11 NAFTZI, 159 Wn.2d at 575-76 (quoting Seattle Popular Monorail Auth.,
155 Wn.2d at 629).
      12 Cent. Puget Sound Reci'l Transit Auth. v. Miller, 156 Wn.2d 403, 437,
128 P.3d 588 (2006)(quoting In re Port of Seattle, 80 Wn.2d 392, 398, 495 P.2d
327(1972)).
                                      -5-
No. 77359-3-1/6


      3. The Secretary of Transportation improperly delegated authority to

            select the Properties for condemnation; and

      4. WSDOT did not satisfy the Mega-Project requirements established by

            RCW 47.01.380, RCW 47.01.390, and former RCW 47.01.405 (2007).

      The legislature delegated to WSDOT the power to determine which limited

access rights it needs to acquire, by condemnation or otherwise, to construct and

maintain state highways.13 WSDOT's determination of necessity is therefore

conclusive unless Montlake or MCC proves that it was fraudulent or arbitrary and

capricious amounting to constructive fraud.

      The trial court upheld WSDOT's necessity determination and determined

that its condemnation decision was not arbitrary and capricious to the point of

constructive fraud. We review 'Montlake's and MCC's challenges to the trial

court's findings to determine whether substantial evidence supports them.14 We

view substantial evidence in the light most favorable to the respondent.15

"Substantial evidence is evidence in sufficient quantum to persuade a fair-minded

person of the truth of the declared premise."16 We accept unchallenged findings




       13 RCW 47.12.010.
        Petters v. Williamson & Assocs., Inc., 151 W . App. 154, 163, 210 P.3d
       14
1048(2009).
     15 NAFTZI, 159 Wn.2d at 576.
     16 Petters, 151 Wn. App. at 163.
                                      -6-
No. 77359-3-1 / 7


of fact as true on appea1.17 We review questions of law and the trial court's

conclusions of law de novo.18

 The Trial Court Adequately Assessed the Environmental Impact of the Project

A. WSDOT's Consideration of the Project's Environmental Impacts Does Not
Show That Its Condemnation Decision Was Arbitrary and Capricious Amounting
to Constructive Fraud

       Both Montlake and MCC claim that WSDOT did not give due

consideration to the environmental impacts of the Properties' condemnation,

making its condemnation determination arbitrary and capricious amounting to

constructive fraud. They rely on, State v. Brannan,19 where our Supreme Court

stated that whether the condemning authority gave "due consideration" to the

environmental impacts of the project is "relevant" to whether it acted "fraudulently

or so arbitrarily and capriciouslyi as to amount to constructive fraud." Brannan

explained that the condemning authority should view the impact on the

environment "from the standpoint of the entire project and not on a segment-by-

segment basis."29    This inquiry, is independent of whether the condemning

authority satisfied its obligations Under NEPA and SEPA.21


      17 The-Anh Nguyen v. City of Seattle, 179 Wn. App. 155, 163, 317 P.3d
518 (2014).
      18 Nguyen, 179 Wn. App. at 163, 172.
      19 85 Wn.2d 64, 75, 530 P.2d 322(1975).
      29 Brannan, 85 Wn.2d at 75.
      21 Brannan, 85 Wn.2d at 74-75 (explaining that even though the parties
could not raise collaterally the sufficiency of the EIS in the current condemnation
proceeding, the lower court could consider whether the condemning authority
gave due consideration to the em'fironmental effects of the project).
                                          -7-
No. 77359-3-1/ 8


      As a preliminary matter, Montlake and MCC claim that the NEPA

Reevaluation standing alone does not show that WSDOT gave due consideration

to the condemnation's environmental impacts. They note that although the

Reevaluation concluded that the revised project plans would not cause significant

adverse environmental impacts beyond those evaluated in the FEIS, it only

considered closing the Gas Station and limiting access to the Market. The

Reevaluation did not consider Whether any additional environmental impacts

caused by condemning the Market would require a supplemental EIS. When

FHWA and WSDOT issued the Reevaluation, WSDOT had decided only to

acquire the Properties as opposed to condemn them. Although the Reevaluation

provides evidence that WSDOT, considered the environmental impacts of the

Project as a whole, it does not show that it considered the specific impacts of the

Properties' condemnation.

      MCC asserts that substantial evidence does not support the trial court's

findings that WSDOT adequately considered the Project's environmental

impacts, which support its conclusion that WSDOT's condemnation decision was

not arbitrary and capricious amounting to constructive fraud. We disagree.

       First, MCC claims that WSDOT failed to evaluate the transit-related

impacts of the Market's closure. 1But WSDOT did consider how increased traffic

congestion could affect community members' ability to access other markets.


                                       -8-
No. 77359-3-1/ 9


Denise Cieri, deputy program administrator for the Project, testified that there are

58,000 daily trips on Montlake Boulevard. When asked if WSDOT considered

that closing the Market might add up to 800 new vehicle trips per day on

Montlake Boulevard, Cieri stated in her deposition, "I think it was recognized that

if [Montlake][M]arket weren't available for local people to access that there were

other markets, such as Mont's :a couple of blocks away, and other markets

further than that that are in the vicinity of this neighborhood." Thus, WSDOT

considered the issue. In addition, consistent with the State's position, 800 more

vehicles would produce a 1.38 percent increase in traffic on Montlake Boulevard.

The ROD states that only a traffic increase of 5 percent or more could result in

measureable changes. WSDOT's failure to consider a nonmeasurable increase

in congestion on Montlake BoOlevard does not undermine the trial court's

findings.

       Second, MCC claims that substantial evidence does not support the trial

court's finding that "WSDOT fully considered the adverse impacts to Montlake

neighborhood residents upon closure of the Montlake Market, and balanced
                                 i
these impacts with the public's need to reduce traffic congestion through the SR

520 corridor." But, as the State 'claims, WSDOT did consider how the Market's

closure would impact the community and, consistent with Brannan, extensively

considered the environmental impacts of the Project as a whole.


                                        -9-
No. 77359-3-1/10


       Cieri testified about WSDOT's awareness of the community's strong

opposition to its condemnation decision. She explained, "[R]ather than impact a

historic neighborhood on the other side of the road, it makes more sense to have

an additional impact to this property. Impacting a historic neighborhood would be

extraordinarily difficult, as well as require quite a lot of environmental evaluation."

WSDOT also balanced the desires of Montlake residents to keep their walking-

distance market with the ability of the nonmotorized community to access more

streamlined transportation facilities. WSDOT and counsel from the Office of the

Attorney    General reviewed      the Properties' owners' objections to the

condemnation before selecting the Properties for condemnation.             Cieri also

explained WSDOT's need to acCommodate the 58,000 daily trips on Montlake

Boulevard during construction.

       Further, the Project as a whole has undergone significant environmental

review. The federal district court upheld the adequacy of the over 1,000-page

FEIS detailing the environmental impacts of the Project.22 Cieri also testified

about the Seattle design process!in which WSDOT worked with the City and SR

520 neighborhoods to address City and community concerns.                   WSDOT's

consideration of the environmental impacts of both condemning the Properties


        Coal. for a Sustainable 520 v. U.S. Dep't of Transp., 881 F. Supp. 2d
       22
1243, 1258-59 (W.D. Wash. 2012) (court order) (upholding the validity of the
FEIS and the ROD and rejecting challengers' claims that the FEIS did not
adequately analyze the adverse environmental impacts or consider alternatives).
                                    -10-
No. 77359-3-1/ 11


and of the entire project support the trial court's findings that WSDOT considered

the adverse impacts to the Montlake neighborhood of the Market's closure and

did not select the Properties in an arbitrary and capricious manner amounting to

constructive fraud.

       In addition to MCC's arguments, Montlake contends that WSDOT's

condemnation decision was arbitrary and capricious because it ignored policies

that it could have relied on to reduce the potential environmental impacts of the

Project. First, it claims that WSDOT did not follow its Design-Build Guidebook.

But unlike administrative rules and formally promulgated agency regulations,

internal policies do not have the force of law unless they are the equivalent of

liability-creating administrative rules.23 Here, because WSDOT did not formulate

its policies in the Guidebook in response to legislative delegation, these policies

do not have the force of law.24 WSDOT's failure to follow its Guidebook does not

undermine the trial court's finding's.

       Second, Montlake claims that WSDOT ignored the Project's stated

purposes in the ROD. The Project's purposes includes improved mobility for

people and goods from Seattle to Redmond, cost efficiency, and minimized

impacts on affected neighborhoods and the environment. Although WSDOT is


       23 Joyce v. Dep't of Corr., 155 Wn.2d 306, 323, 119 P.3d 825 (2005).
       24 Joyce, 155 Wn.2d at 323 (holding that "because the Department[of
Corrections] policy directives are not promulgated pursuant to legislative
delegation, they do not have the force of law").
                                  I    -11-
No. 77359-3-1/ 12


not required to satisfy every enumerated purpose in the ROD, the above

discussion illustrates that WSDOT has acted consistently with the Project's

stated purpose. Montlake does riot show that WSDOT's condemnation decision

was arbitrary and capricious because it allegedly ignored select policies.

B. The Trial Court Correctly Found That SEPA Did Not Apply to the State's PUN
Motion

       Montlake challenges the trial court's conclusion that SEPA did not apply to

WSDOT's PUN motion.         SEPA requires state agencies to include in every
                                   1
proposal for "major actions significantly affecting the quality of the environment, a

detailed statement... on ... thel, environmental impact of the proposed action

[and] any adverse environmental,effects which cannot be avoided" among other

environmental-related factors.25 I But RCW 43.21C.135 allows an agency that

prepares an "adequate detailed statement" that satisfies NEPA to use it in lieu of

the EIS that SEPA requires anC,1 exempts the agency from satisfying SEPA's

requirements.26 This means that a project does not need a SEPA EIS when it

has an EIS that satisfies NEPA'. Because a federal district court upheld the

validity of the FEIS under NEPA27 and the sufficiency of the FEIS was not at


       25RCVV 43.21C.030(2)(c)(i), (ii).
       26RCW 43.21C.150; Bossy. Dep't of Transp., 113 Wn. App. 543, 550, 54
P.3d 207 (2002); see also Coal. for a Sustainable 520, 881 F. Supp. 2d at 1260
("Washington courts have held that an EIS which is sufficient to meet NEPA may
also be used to satisfy SEPA requirements as long as notice provisions have
been met.").
      27 Coal. for a Sustainable 520, 881 F. Supp. 2d at 1261-62.
                                  ;     -12-
No. 77359-3-1 / 13


issue, the trial court correctly decided that SEPA did not apply to WSDOT's PUN

motion.

C. The Trial Court Did Not AbuSe Its Discretion by Making Select Evidentiary
Rulings Related to the Environmental Impacts of the Project

         MCC also challenges the trial court's decision to exclude nontransit-

related evidence of the condemnation's environmental impacts and testimony

from Cieri about whether the Reevaluation was subject to independent review.

We review evidentiary challenges for an abuse of discretion.28 "A trial court's

decision on excluding evidence will be reversed only where it was based on

untenable grounds or reasons."29:

         First, MCC asserts that the trial court should have allowed evidence of

nontransit-related impacts because this evidence was relevant to whether

WSDOT acted arbitrarily and capriciously. Because the portion of the record that

MCC cites does not show that it offered this evidence, we decline to review this
                                     1
claim.
                                     1
         Second, MCC claims that whether a person or entity independent of

WSDOT had reviewed the Reevaluation was relevant to whether WSDOT's

decision to condemn the Properties was arbitrary and capricious because it

inadequately assessed environmental impacts. But a court could reasonably


         28   Taylor v. Intuitive Surgical, Inc., 187 Wn.2d 743, 766, 389 P.3d 517
(2017).
         29 Taylor, 187 Wn.2d   at 766.
                                          -13-
No. 77359-3-1/14


view this information as irrelevant because the sufficiency of the Reevaluation

was not at issue. We thus reject 1V1CC's evidentiary challenges.

   WSDOT Established That Condemnation of the Properties Was Necessary

       Montlake asserts that substantial evidence does not support the trial

court's findings that condemnation of the Properties is necessary for construction

of the Montlake Phase and that WSDOT's necessity determination is not arbitrary

and capricious to the point of constructive fraud. We disagree.

       As another preliminary matter, Montlake did not support its assignments of

error to findings 1.18 through 1.21 with legal argument in its opening brief and

thus waived these claims. "An appellate court will not consider a claim of error

that a party fails to support with legal argument in [its] opening brief."30 Findings

of fact 1.18 through 1.21 state that WSDOT introduced evidence establishing that

it needed to condemn the Properties to construct a shared-use bicycle and

pedestrian path for the public, to integrate highway grade changes into the

surrounding streets and adjacent properties, and to provide necessary right-of-

way for the design-builder to shift traffic during construction of the new Montlake

Boulevard, its approach to the Interchange/SR 520 Bridge, and the new 54-inch

waterline to the east of Montlake Boulevard. Because Montlake does not provide


                              ,
      30 Jackson v. Quality Loan Serv. Corp., 186 Wn. App. 838, 845, 347 P.3d
487 (2015)(citing Mellon v. Real Tr. Servs. Corp., 182 Wn. App. 476, 486, 334
P.3d 1120 (2014)); RAP 10.3(a)(6).
                                '    -14-
No. 77359-3-1 /15


legal argument in its opening brief
                                 , • to support its challenges to these findings, it
has waived these claims.

A. Substantial Evidence Supports That Condemning the Properties Is Necessary
To Complete the Montlake Phase,

       Montlake challenges the sufficiency of the evidence supporting the trial

court's finding that WSDOT established its need to condemn the Properties by

showing condemnation would      reduce the financial risk associated   with potential

relocation of the King County combined sewer line.           Montlake claims that

because Cieri testified that relocation of the sewer is "highly unlikely," taking the

Properties to accommodate the sewer relocation is not reasonably necessary for

use in a reasonable period of time and is thus unnecessary. Montlake, however,

does not address WSDOT's need for the Properties to reduce the project's

financial risk in the event that WSDOT does not need to relocate the sewer or the

numerous reasonably necessary:uses for the Properties Cieri described in her

testimony.

       Consistent with the State's argument, regardless of whether WSDOT

determines that it must actually replace the sewer line, it must acquire the

Properties to construct the Project designs and accommodate the surrounding

community in a cost effective manner; Cieri testified that if WSDOT were unable

to acquire the Properties there Would not be "enough right-of-way to have a

buildable project." First, if WSDOT needs to replace the sewer line located north

                                        -15-
No. 77359-3-1 / 16


of the Properties, Cieri testified that it would need to dig a pit where the gas

station is currently located and Make an access drive on what is the Market's

parking lot. Alternatively, if WSDOT does not replace the sewer pipe, it will use

the "protect-in-place" method, which requires that WSDOT "build around it and

do[es]n't harm it." As a result, the Properties would not be at grade with the

surrounding SR 520 ramps and Montlake Boulevard, which means WSDOT

would need to raise the Properties to the new grade.

       Further, Cieri described   the need to condemn the Properties to improve
nonmotorized transportation routes and provide pedestrians and bicyclists a

more direct route from the Properties to the Portage Bay area. She stated that

through the Seattle design process WSDOT learned that the nonmotorized

community prioritizes accessibility and "those attractive routes." In addition, Cieri

explained that when WSDOT reconstructs the portion of Montlake Boulevard

next to the Properties, it would need to shift traffic onto the Properties to provide

sufficient workspace for the contractor and accommodate the large volume of

traffic. She stated that construction of the new City waterline located east of the

Properties would also necessitate'the shifting of traffic onto the Properties.

       In addition to providing a more direct route for the nonmotorized

community and shifting traffic, Cieri explained that WSDOT needs to use the

Properties as a staging area.        She explained that Montlake is a historic


                                        -16-
No. 77359-3-1 /17


neighborhood and a heavily built-up area where very little empty land remains.

She characterized the Properties as valuable for staging because they are flat,

have access to highway on- and off-ramps and the streets on all sides, and

easily allow trucks to move in arid out. Even if WSDOT obtained the Montlake

Properties for staging, Cieri testified that she could not guarantee that she would

not need more property for staging. Cieri's testimony supports the trial court's

findings that condemning the properties is necessary to allow WSDOT to
                             1
complete the Project.

B. Substantial Evidence Supporti That WSDOT's Necessity Determination Was
Not Arbitrary and Capricious AmOunting to Constructive Fraud

       Montlake also challenges the sufficiency of the evidence supporting the

trial court's findings that WSDOts condemnation decision was not arbitrary and

capricious amounting to construCtive fraud. Montlake contends that WSDOT's

condemnation decision constitutes constructive fraud for three reasons: WSDOT

allegedly improperly used the larger parcel analysis in selecting the Properties for

condemnation, it allegedly did not follow its Right of Way Manual ("Manual"), and

it changed its position about its need for the Properties for staging.

       1. Larger Parcel Analysis '

       First, Montlake claims that the trial court erred in holding that WSDOT's

use of "larger parcel" analysis to select the Properties for condemnation was not

proof of arbitrary and capricious conduct. Montlake asserts that "larger parcel"

                                        -17-
No. 77359-3-1/ 18


analysis is a just   compensation concept that WSDOT cannot use to avoid
establishing an individual need for each of the three parcels that comprise the

Properties. Montlake also claim that WSDOT's larger parcel analysis is legally

and factually flawed because the Properties do not constitute a "larger parcel."31

"Larger parcel" analysis is, in fact, used to determine just compensation.32 But

Montlake does not cite legal authority to support its proposition that an agency

cannot consider the cost of the property when making a condemnation

determination.   In fact, a condemning authority should consider the cost of

condemnation in a project fundedby taxpayer dollars.

       In HTK Management, LLC v. Seattle Popular Monorail Authority,33 our

Supreme Court explained that an     agency may consider the cost of a temporary
versus a permanent acquisition when making the decision to condemn: "It is

significant [when] cost of the teMporary construction easement combined with

likely cost of damages due to a iground lessee could eclipse the cost of a fee

interest." Because larger parcel 'analysis informs an agency's evaluation of the

cost of the properties at issue, a ;court could reasonably interpret its application

as relevant to an agency's condeMnation decision as the trial court did here.



       31  State v. McDonald, 98 Wn.2d 521, 526-27, 656 P.2d 1043 (1983)
(requiring unity of ownership, unity of use, and contiguity to establish a single
tract for purposes of compensation).
        32 McDonald, 98 Wn.2d at 526-27.
        33 155 Wn. 2d 612, 638, 121 P.3d 1166 (2005).
                                       -18-
                                  1
No. 77359-3-1/ 19


       2. Right of Way Manual

       Next, Montlake asserts that WSDOT's alleged failure to follow its Manual

amounted to constructive fraud.       But consistent with the State's argument,

Montlake mistakes the Manual's discretionary guidelines for mandatory

procedures. As discussed above because WSDOT did not formulate its internal

policies in response to legislative delegation, these policies do not have the force

of law.34 WSDOT's alleged failUre to follow its Manual does not prove that its

condemnation decision was arbitrary and capricious.

       3. Iterative Design Change's

       Last, Montlake claims that'WSDOT's condemnation decision was arbitrary

and capricious because WSDOT,changed its position about its need to use the

Properties for staging. During a public presentation in December 2016, WSDOT

stated that it would not need the Properties for staging. Later, it justified
                                  1
selecting the Properties for condemnation, in part, by claiming that it did need the

Properties for staging. The trial court found, however, that "[i]terations of project

design are not evidence of arbitrary or capricious conduct amounting to

constructive fraud." Because Montlake does not challenge this finding, it is true

on appeal.35 In addition, Cieri testified that during the initial stages of the design

process when the ROD is develoPed, designs are only "half a percent to maybe


       34 Joyce, 155 Wn.2d at 323.
       35 Nguyen, 179 Wn. App. at 163.
                                 '   -19-
No. 77359-3-1/20


up to five percent" complete. Cieri stated that when she gives a project like the

SR 520 Project to the design-builder, the design is typically only fifteen to thirty

percent complete. Because design changes are an expected part of the process,

a trial court could reasonably conclude that WSDOT's changed staging needs did

not show that its condemnation decision was arbitrary and capricious.

The Mega-Proiect Requirements Do Not Prevent WSDOT from Condemning the
                               Properties

       Montlake asserts that the trial court's order failed to enforce the

legislature's "Mega-Project"-specific requirements under RCW 47.01.380, RCW

47.01.390, and former RCW 47.01.405. But because chapter 47.01 RCW does

not provide a private cause of action, we reject this claim. To determine whether

to imply a cause of action, a court must address the following issues: "first,

whether the plaintiff is within the class for whose 'especial' benefit the statute

was enacted; second, whether legislative intent, explicitly or implicitly, supports

creating or denying a remedy; and third, whether implying a remedy is consistent

with the underlying purpose of the legislation."36 To determine the legislative

purpose of multiple statutes, a court should construe together statutes that relate

to the same subject matter.37

       RCW 47.01.380, RCW 72.01.390, and former RCW 47.01.405 direct

WSDOT to mitigate the impacts i of the Project and comply with NEPA. The

       36 Bennett v. Hardy, 113 W!i.2d 912, 920-21, 784 P.2d 1258(1990).
       37 Beach v. Bd. of Adjustment, 73 Wn.2d 343, 346,438 P.2d 617(1968).
                                  I    -20-
No. 77359-3-1/ 21


statutes require WSDOT to report to the joint transportation committee and to the

governor.38 So WSDOT has a duty to the legislature and to the governor. But

because these statutes do not explicitly or implicitly communicate that the

legislature intended individuals to have a right to enforce WSDOT's compliance

with the statutory requirements, Chapter 47.01 RCW does not provide Montlake

with a private right of enforcement. We thus decline to review the merits of

Montlake's assignment of error to the trial court's conclusion that WSDOT

complied with all relevant statutory mandates.

  Secretary Millar Did Not Improperly Redelegate His Condemnation Power to
                        Program'Ad m in istrator Meredith

      Montlake asserts that the legislature gave only the secretary of

transportation eminent domain power, and Secretary Roger Millar acted outside

the scope of WSDOT's statutory condemnation authority when he allowed Mega-

Project Program Administrator ; Julie Meredith to decide to condemn the

Properties. We disagree.

      Neither party challenges the trial court's finding that Meredith made the

final decision to seek condemnation of the Properties. So we accept this finding

as true on appeal. Montlake cites State v. King County39 to support its claim that


      38  RCW 47.01.390; former RCW 47.01.405.
       38 74 Wn.2d 673, 676, 446 P.2d 193 (1968)(holding that the state board
did not impermissibly delegate its eminent domain power but, instead, properly
delegated to the local board the day-to-day ministerial control of the community
college district subject to its supervision).
                                          -21-
No. 77359-3-1/22


the redelegation of eminent domain powers is generally invalid. But the issue in

King County was whether the Washington State Board for Community College

Education had improperly delegated its condemnation power to a local board of

trustees of a community college without legislative authorization.40 Here, the

legislature explicitly authorizes the secretary to delegate his powers as he deems

necessary. Although RCW 47.12.010 delegates to the secretary the power to

select properties for condemnation,'" RCW 47.01.101(3) gives the secretary the

authority to "delegate any pow4rs, duties, and functions to... any officer or

employee of the department as deemed necessary to administer the department

efficiently."

        A 2015 executive order issued by the previous secretary delegated to the

"Mega-Project Administrators" the "authority to approve any and all contracts and
                                  1
documents pertaining to [her] organizations' assigned program areas." Secretary

Millar stated that he met with Meredith on a biweekly basis to discuss the Project

and "concurred in [Meredith's] !assessment of the need for the [Montlake]

property and also... determined the State should acquire the entire parcel."

Millar acted within the scope of, the plain language of RCW 47.01.101(3) by

delegating to Meredith the power to make decisions, including condemnation


       40 KIrlq County, 74 Wn.2d at 674-75, 677.
       41 Tin such action the selection of the lands or interests in land by the
secretary of transportation shall, in the absence of bad faith, arbitrary, capricious,
or fraudulent action, be conclusive."
                                         -22-
No. 77359-3-1/ 23


decisions, related to the Project. Thus, Montlake has not shown that Millar

improperly redelegated his eminent domain power.

       Montlake also asserts that this court should not grant "legislative

deference" to Meredith's condemnation decision.         Montlake does not define

"legislative deference" and cites a
                                  l s its only supporting authority In re Petition of

Puget Sound Power & Light Co.,4,2 which does not substantiate its claim. When a

party does not support its assertions with authority, a reviewing court assumes

that it has found none.43 We decline to consider this issue.

                                ATTORNEY FEES

       Montlake requests attorney and expert witness fees under RCW 8.25.070.

RCW 8.25.070 requires that a i court award reasonable attorney and expert

witness fees in select circumstanCes involving a just compensation determination

or stipulation by the condemnee to an order of immediate possession by the

condemnor. Because this case concerns neither of these circumstances, we

decline to award Montlake attorney or expert witness fees.

                                  CONCLUSION

       Substantial evidence supports WSDOT's necessity determination and that

its condemnation decision was not arbitrary and capricious amounting to


       42 28 Wn. App. 615, 619, 625 P.2d 723 (1981) (explaining that a
governmental body exercising its power of eminent domain must make its
decision in a public forum where affected citizens have an opportunity to object).
      43 State v. Lord, 117 Wn.2d 829, 853, 822 P.2d 177 (1991).
                                  '    -23-
No. 77359-3-1/ 24


constructive fraud.         Montlake did not show that Secretary Millar improperly

redelegated his condemnation authority to Program Administrator Meredith. We
                               ,
affirm.




WE CONCUR:                             t
                                       1



  ,....le.c...../ A",-.........
                             )    .•




                                           i
                                           i




                                               -24-